ORDER VACATING THE TRIAL COURTS "FINDINGS OF FACT AND CONCLUSIONS OF LAW"
This matter is submitted to this Court pursuant to Ind.Code § 35-1-58.5-2.5 and Ind.R.App.P. 16. The Court having examined the records submitted in this case and being duly advised now finds:
That the parental rights of the petitioner's mother have not been terminated by judicial order; that the child has been placed under the wardship of the Marion County Department of Public Welfare. The Court finds that such placement did not terminate the mother's parental rights. Under Ind.Code § 35-1-58.5-1 the Indiana legislature has defined "parental consent" as follows: " 'Parental consent' means the written consent of the parent or legal guardian of an unemancipated pregnant woman under the age of eighteen [18] years to the performance of an abortion on the minor pregnant woman."
Under the statute as applied to the facts in this case the natural mother of this petitioner is the proper person to give parental consent to abortion upon this child. Therefore, under Ind.Code § 35-1-58.5-2.-5(a), any physician will be authorized to perform an otherwise lawful abortion of this child upon the receipt of the parental consent of said mother. It is wholly unnee-essary under the facts of this case for the Welfare Department to give its consent to said abortion.
Accordingly, the trial court's "Findings of Fact and Conclusions of Law" are hereby VACATED.